DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth control device of the brake control system as claimed in Claims 7 and 17-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2015/0291279 to Iordanidis et al.
Regarding Claim 1, Iordanidis et al disclose a brake control system 100 (see Figures 1, 4, and 5) for a motor vehicle (i.e., an aircraft, see paragraph 0002) having all the features of the instant invention including:  a first control device 121 for controlling a first brake actuator 161,162 of the motor vehicle and a second control device 122 for controlling a second brake actuator 163,164 of the motor vehicle (see paragraphs 0060-0061), wherein the brake control system 100 further comprises:  a third control device 123 for controlling the first brake actuator 161,162 and the second brake actuator 163,164 (see paragraphs 0066-0067), and a switching apparatus 131,132, which is configured to connect the third control device 123 to one or more of the first brake actuator 161,162 and to the second brake actuator 163,164 depending on a fault status of the brake control system 100 (see paragraphs 0067 and 0071).

Regarding Claim 3, Iordanidis et al further disclose that the third control device 123 can be connected to a third on-board power supply of the motor vehicle in order to be supplied with power (again note: any control unit that has a power connection can be connectable to various power supplies within the system).
Regarding Claim 4, Iordanidis et al further disclose that the first control device 121 can be connected to another first brake actuator 151a-d or 152a-d of the motor vehicle and is configured to control the other first brake actuator and/or the second control device 122 can be connected to another second brake actuator 153a-d or 154a-d of the motor vehicle and is configured to control the other second brake actuator (see paragraph 0062).
Regarding Claim 5, Iordanidis et al further disclose that the switching apparatus 131,132 is configured to connect the first control device 121 to the first brake actuator 161,162 depending on the fault status (see Figures 4 and 5 and paragraphs 0062 and 0067) and/or the switching apparatus 131,132 is configured to connect the second control device 122 to the second brake actuator 163,164 depending on the fault status (see Figures 4 and 5 and paragraphs 0062 and 0067).

Regarding Claim 8, Iordanidis et al further disclose that the first control device 121, the second control device 122, and the third control device 123 can be connected to a data transmission system 113-118 of the motor vehicle in order to receive control commands for controlling one or more of the first and second brake actuator 161,162,163,164 (see paragraph 0062).
Regarding Claim 9, Iordanidis et al further disclose that the brake control system 100 comprises the first and second brake actuator 161,162,163,164, the first control device 121 and the third control device 123 are each connected to the first brake actuator 161,162 via the switching apparatus 131,132, and the second control device 122 and the third control device 123 are each connected to the second brake actuator 163,164 via the switching apparatus 131,132 (see Figure 1 and paragraphs 0062 and 0067).
Regarding Claim 10, see paragraph 0002.
Regarding Claim 11, see Claim 3 above.
Regarding Claims 12 and 13, see Claim 4 above. 

Regarding Claims 17-20, see Claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2015/0291279 to Iordanidis et al.
Regarding Claim 6, Iordanidis et al disclose most all the features of the instant invention as applied above and further including that the switching apparatus 131,132 comprises switching elements for connecting the first control device 121 to the first brake actuator 161,162, switching elements for connecting the third control device 123 to the first brake actuator 161,162, switching elements for connecting the third control device 123 to the second brake actuator 163,164, and switching elements for connecting the second control device 122 to the second brake actuator 163,164 (see Figures 4 and 5 and paragraphs 0071-0078).
However, Iordanidis et al do not specifically disclose four switching elements for all the claimed connections between the control devices and the brake actuators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided four separate switching elements to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,131,329 to Georgin et al., PG Publication No. 2020/0361428 to Blumentritt et al., and PG Publication No. 2021/0179051 to Alford et al all disclose brake control systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/09/21